Title: To George Washington from Timothy Pickering, 7 January 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Jany 7. 1797.
                        
                        The Secretary of State with great pleasure lays before the President of the
                            United States the inclosed letters just received from Colo. Talbot, which confirm the
                            utility of his mission, & the good-will of the British naval officers.
                        
                            T. Pickering
                            
                        
                    